HOTCHKISS, J.
I dissent. The contract with the government was with defendant, and neither the contract nor any interest therein was assignable, nor could any lien be imposed thereon by any agreement between the parties. Nat. Bank of Commerce v. Downie, 218 U. S. 345, 31 Sup. Ct. 89, 54 L. Ed. 1065, 20 Ann. Cas. 1116; Nutt v. Knut, 200 U. S. 12, 26 Sup. Ct. 216, 50 L. Ed. 348. The warrants, when received by defendant, must necessarily have been received in his own right and as his property. The agreement to deliver the government *1144warrants to plaintiff was no more than an executory promise, the breach of .which was not a fraud. .